Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2018

                                  No. 04-18-00296-CV

                        IN THE INTEREST OF I. J. P., a Child,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-00001
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                _________________________________
                                                Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court